Citation Nr: 0016049	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  91-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh manifested by sciatic 
neuropathy with triple arthrodesis of the left ankle, 
currently rated 60 percent disabling.



REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1989 and later RO rating decisions that decreased 
a total rating for residuals of a gunshot wound of the left 
thigh, including osteomyelitis and sciatic neuropathy with 
triple arthrodesis of the left ankle, to 60 percent.  In 
October 1991, the Board denied the appeal. 

The veteran appealed the October 1991 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In November 1992, a Court 
order granted a motion from the Secretary of Veterans 
Affairs, that was not opposed by the veteran, to vacate and 
remand the Board's October 1991 decision for further 
development and readjudication.  In December 1992, the Court 
entered judgment, and the case was returned to the Board.  In 
June 1993 and April 1996, the Board remanded the case to the 
RO for additional development and due process.  The case was 
returned to the Board in 1997.

The issues for appellate consideration at the time of the 
October 1991 Board decision and November 1992 Court order 
included entitlement to restoration of special monthly 
compensation for loss of use of the left foot.  A November 
1995 RO rating decision granted this benefit, and it is no 
longer a matter for appellate consideration.  In November 
1997, the Board denied the claim for restoration of a total 
rating (100 percent) for residuals of a gunshot wound to the 
left thigh manifested by sciatic neuropathy with triple 
arthrodesis of the left ankle currently rated 60 percent 
disabling.

The veteran appealed the November 1997 Board decision to the 
Court.  In May 1998, a Court order granted an April 1998 
joint motion from the parties to vacate and remand the 
Board's November 1997 decision for further action and 
readjudication.  The case was thereafter returned to the 
Board.

In a June 1998 letter, the Board asked the veteran's attorney 
whether she wanted to submit additional argument or evidence.  
The appellate record does not show receipt of additional 
argument or evidence from the attorney.

A review of the May 1998 Court order shows that the case was 
returned to the Board for a determination of whether the RO 
rating decision that reduced the veteran's total rating for 
triple arthrodesis of the left ankle with active 
osteomyelitis, residuals of a gunshot wound with sciatic 
nerve injury, from 100 to 60 percent was proper with 
consideration of the provisions of 38 C.F.R. § 3.344 (1997).  
The veteran's entitlement to an increased evaluation for 
residuals of a gunshot wound to the left thigh manifested by 
sciatic neuropathy with triple arthrodesis of the left ankle 
was considered a sub-issue of determining whether a total 
rating should be restored for the veteran's left leg 
condition.  The veteran and his attorney presented arguments 
on the current severity of the veteran's left leg condition 
and a supplemental statement of the case was sent to them on 
this matter.  Under the circumstances, the Board considered 
whether the 100 percent rating for the residuals of a gunshot 
wound to the left thigh manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle should be restored based 
on an improper reduction in the April 1989 RO rating 
decision, or worsening of the condition since then.

A November 1998 Board decision denied restoration of a 
100 percent rating for the condition being considered in this 
appeal and denied an increased rating for this condition.  
The veteran appealed the November 1998 Board decision to the 
Court.  In September 1999, a Court order granted a September 
1999 joint motion from the parties to vacate and remand the 
Board's decision for further action and readjudication of the 
issue of entitlement to an increased evaluation for residuals 
of a gunshot wound to the left thigh manifested by sciatic 
neuropathy with triple arthrodesis of the left ankle.  The 
September 1999 Court order dismissed the issue of entitlement 
to restoration of a total rating for this condition.  The 
case was then sent to the Board.

In a January 2000 letter, the Board asked the veteran's 
attorney whether she wanted to submit additional argument or 
evidence.  The appellate record does not show receipt of 
additional argument or evidence from the attorney.



REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.


Copies of the September 1999 joint motion of the parties to 
the Court and of the September 1999 Court order have been 
placed in the veteran's claims folder.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional evidentiary development and 
adjudicative action is required, as detailed below.  In view 
of the foregoing, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination by a board-certified 
specialist in neurology in order to 
determine the severity of the residuals 
of a gunshot wound to the left thigh 
manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle.  
The examiner should express an opinion as 
to the severity of the residuals of a 
gunshot wound to the left thigh 
manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle, and 
specifically state whether there is 
complete paralysis of the external 
popliteal nerve, and describe any 
footdrop or other organic changes 
attributable to nerve damage.  The 
examiner's opinion should include any 
functional impairment of the left leg 
caused by the neurological and orthopedic 
residuals, including pain or weakness.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the physician 
and reviewed prior to the examination.  
The examination report should 
specifically note that the examiner is 
board-certified and that the veteran's 
claims folder was reviewed.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the residuals of a 
gunshot wound to the left thigh 
manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle.  
The examiner should express an opinion as 
to the severity of the residuals of a 
gunshot wound to the left thigh 
manifested by sciatic neuropathy with 
triple arthrodesis of the left ankle, 
including any functional impairment 
caused by pain or weakness and/or 
attributable to nerve impairment of the 
left leg.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of a joint of the left lower 
extremity.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the left lower extremity is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.  The examination report 
should specifically note that the 
veteran's claims folder was reviewed.

3.  After completion of the above 
development, the RO should review the 
clam.  If the decision remains adverse to 
him, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




